Title: Address of the President to Congress, 8 December 1790
From: Washington, George
To: Congress,Senate,House of Representatives


United States Decr. 8th. 1790
Fellow Citizens of the Senate, and House of Representatives.
In meeting you again I feel much satisfaction in being able to repeat my congratulations on the favorable prospects which continue to distinguish our public affairs. The abundant fruits of another year have blessed our Country with plenty, and with the means of a flourishing commerce. The progress of public credit is witnessed by a considerable rise of American Stock abroad as well as at home. And the revenues allotted for this and other national purposes, have been productive beyond the calculations by which they were regulated. This latter circumstance is the more pleasing as it is not only a proof of the fertility of our resources, but as it assures us of a further increase of the national respectability and credit; and let me add, as it bears an honorable testimony to the patriotism and integrity of the mercantile and marine part of our Citizens. The punctuality of the former in discharging their engagements has been exemplary.
In conforming to the powers vested in me by Acts of the last Session, a loan of three Millions of florins, towards which some provisional measures had previously taken place, has been compleated in Holland. As well the celerity with which it has been filled as the nature of the terms (considering the more than ordinary demand for borrowing created by the situation of Europe) give a reasonable hope that the further execution of those powers may proceed with advantage and success. The Secretary of the Treasury has my direction to communicate such further particulars as may be requisite for more precise information.
Since your last Sessions I have received communications by which it appears that the District of Kentucky, at present a part of Virginia, has concurred in certain propositions contained in a law of that State; in consequence of which the District is to become a distinct member of the Union, in case the requisite sanction of Congress be added. For this sanction application is now made. I shall cause the Papers on this very important transaction to be laid before you. The liberality and harmony with which it has been conducted will be found to do great honor to both the parties; and the sentiments of warm attachment to the Union and its present Government expressed by our fellow Citizens of Kentucky cannot fail to add an affectionate concern for their particular welfare to the great national impressions under which you will decide on the case submitted to you.
It has been heretofore known to Congress that frequent incursions have been made on our frontier settlements by certain banditti of Indians from the North West side of the Ohio. These with some of the tribes dwelling on and near the Wabash have of late been particularly active in their depridations; and being emboldened by the impunity of their crimes, and aided by such parts of the Neighbouring tribes as could be seduced to join in their hostilities or afford them a retreat for their prisoners and plunder, they have, instead of listening to the humane invitations and overtures made on the part of the United States renewed their voilences [sic] with fresh alacrity and greater effect. The lives of a number of valuable Citizens have thus been sacrificed, and some of them under circumstances peculiarly shocking; whilst others have been carried into a deplorable captivity.

These aggravated provocations render’d it essential to the safety of the Western settlements that the aggressors should be made sensible that the Government of the Union is not less capable of punishing their crimes, than it is disposed to respect their rights and reward their attachments. As this object could not be effected by defensive measures it became necessary to put in force the Act which empowers the President to call out the Militia for the protection of the frontiers. And I have accordingly authorised an Expedition in which the regular troops in that quarter are combined with such draughts of Militia as were deemed sufficient. The event of the measure is yet unknown to me. The Secretary at War is directed to lay before you a statement of the information on which it is founded, as well as an estimate of the expence with which it will be attended.
The disturbed situation of Europe, and particularly the critical posture of the great maritime powers, whilst it ought to make us the more thankful for the general peace and security enjoyed by the United States reminds us at the same time of the circumspection with which it becomes us to preserve these blessings. It requires also that we shou’d not overlook the tendency of a War and even of preparations for a War, among the nations most concerned in active commerce with this Country, to abridge the means and thereby at least enhance the price of transporting its valuable productions to their proper markets. I recommend it to your serious reflections how far and in what mode, it may be expedient to guard against embarrassments from these contingencies, by such encouragements to our own navigation as will render our commerce and agriculture less dependent on foreign Bottoms, which may fail us in the very moments most interesting to both of these great objects. Our fisheries and the transportation of our own produce offer us abundant means for guarding ourselves against this evil.
Your attention seems to be not less due to that particular branch of our trade which belongs to the Mediterranian. So many circumstances unite in rendering the present state of it distressful to us, that you will not think any deliberations misemployed which may lead to its relief and protection.
The laws you have already passed for the establishment of a Judiciary system have opened the doors of justice to all descriptions of persons. You will consider, in your wisdom, whether improvements, in that system may yet be made; and particularly whether an uniform process of Execution on sentences issuing from the federal Courts be not desireable through all the States.

The patronage of our commerce, of our Merchants and Seamen, has called for the appointment of Consuls in foreign Countries. It seems expedient to regulate by law the exercise of that jurisdiction and those functions which are permitted them, either by express Convention, or by a friendly indulgence in the places of their residence. The Consular Convention too with his Most Christian Majesty has stipulated in certain cases, the aid of the national authority to his Consuls established here. Some legislative provision is requisite to carry these stipulations into full effect.
The establishment of the Militia—of a Mint—of Standards of Weights and Measures—of the Post Office and Post Roads, are subjects which (I presume) you will resume of course, and which are abundantly urged by their own importance.
Gentlemen of the House of Representatives
The sufficiency of the revenues you have established for the objects to which they are appropriated, leaves no doubt that the residuary provisions will be commensurate to the other objects for which the public faith stands now pledged. Allow me moreover to hope that it will be a favorite policy with you not merely to secure a payment of the interest of the debt funded, but as far and as fast as the growing resources of the Country will permit, to exonerate it of the principal itself. The appropriation you have made of the Western lands explain your dispositions on this subject: and I am persuaded the sooner that valuable fund can be made to contribute along with other means to the actual reduction of the public debt, the more salutary will the measure be to every public interest, as well as the more satisfactory to our Constituents.
Gentlemen of the Senate and House of Representatives.
In persuing the various and weighty business of the present Session I indulge the fullest persuasion that your consultations will be equally marked with wisdom; and animated by the love of your Country. In whatever belongs to my duty, you shall have all the co-operation which an undiminished zeal for its welfare can inspire. It will be happy for us both and our best reward, if by a successful administration [of] our respective trusts we can make the established Government more and more instrumental in promoting the good of our fellow Citizens, and more and more the object of their attachment and confidence.
Go: Washington
 